UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6746


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FREDERICK J. SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00032-REP-1)


Submitted:   October 31, 2013             Decided:   November 12, 2013


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick J. Smith, Appellant Pro Se. Michael Arlen Jagels,
Special Assistant United States Attorney, Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frederick J. Smith appeals the district court’s order

denying his motion to correct his trial transcript under Fed. R.

App.    P.10(e).        We    have       reviewed    the     record      and    find    no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district        court.         United        States    v.    Smith,       No.

3:08-cr-00032-REP-1 (E.D. Va. Apr. 8, 2013).                        We deny Smith’s

motion for transcripts at Government expense.                       We dispense with

oral    argument   because         the    facts     and    legal    contentions        are

adequately    presented       in    the    materials       before   this       court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2